THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT




     This Third Amendment to Loan and Security Agreement is entered into as of
August 7, 2013 (this “Amendment”), by and among IDENTIVE GROUP, INC., a Delaware
corporation (“Parent”), and each of the Domestic Subsidiaries listed on Schedule
1.1 hereto (together with Parent, hereinafter collectively referred to as
“Borrower”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (“Lender”).



RECITALS




     Borrower and Lender are parties to that certain Loan and Security Agreement
dated as of October 30, 2012, as amended by that certain First Amendment to Loan
and Security Agreement, dated as of March 5, 2013 and as amended by that certain
Second Amendment to Loan and Security Agreement, dated as of April 9, 2013 (as
amended, modified or restated from time to time, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.



NOW, THEREFORE, the parties agree as follows:




1.      (a) Prepayment. Section 2.4 of the Agreement is amended and restated as
follows:     2.4 Prepayment. At its option upon at least 7 business days prior
notice to Lender, Borrower  

may prepay all, or a portion, of the outstanding Advances at any time or from
time to time by paying the applicable principal balance, or portion thereof, all
accrued and unpaid interest thereon, together with the applicable End of Term
Charge (as calculated in Section 2.5 below which will be due and payable on the
prepayment date, not over 3 installments) and prepayment charge equal to the
following percentage of the Advance amount being prepaid: if such Advance
amounts are prepaid in any of the first twelve (12) months following the Closing
Date, 2%; after twelve (12) months but prior to twenty four (24) months, 1%
(each, a “Prepayment Charge”); and thereafter, 0%. Borrower agrees that the
Prepayment Charge is a reasonable calculation of Lender’s lost profits in view
of the difficulties and impracticality of determining actual damages resulting
from an early repayment of the Advances.

(b) Prepayment. Section 2.5 of the Agreement is amended and restated as follows:

     2.5 End of Term Charge. Borrower shall pay Lender an end of term charge
equal to five percent (5%) of the Maximum Term Loan Amount (less any End of Term
Charge already paid in accordance with any partial prepayment of the Secured
Obligations pursuant to Section 2.4) in three (3) equal installments on each
annual anniversary date of the Closing Date beginning on October 30, 2013 (the
“End of Term Charge”); provided, however, on the earliest to occur of (a) the
date that Borrower prepays the outstanding Secured Obligations, or (b) the date
that the Secured Obligations become due and payable, the entire amount of the
remaining End of Term Charge shall be immediately due and payable to Lender.
Notwithstanding the required payment dates of the End of Term Charge, the End of
Term Charge shall be deemed earned by Lender as of the Closing Date.

     (c) Financial Covenants. Schedule 7.14A2 of the Agreement is amended and
restated with the schedule attached to Exhibit A.

(d) Financial Covenants. A new Section 7.14(d) is hereby added to the end of
Section 7.14 as follows:

7.14(d) Minimum Equity Raise. Parent and its Subsidiaries shall receive net
equity proceeds from a private placement or other capital raise of at least
$6,000,000 prior to during the period after July 1, 2013 but prior August 31,
2013 pursuant to documentation in form and substance reasonably acceptable to
Lender.



1




BOS 47256662v2

--------------------------------------------------------------------------------

     2. Entire Agreement; No Waiver. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Lender under the Loan Documents, as in effect prior to the date hereof. This
Amendment does not constitute a novation.

     3. Representations and Warranties. Borrower represents and warrants that
the representations and warranties contained in the Agreement are true and
correct as of the date of this Amendment.

     4. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.

     5. Conditions to Amendment. As a condition to the effectiveness of this
Amendment, Lender shall have received, in form and substance satisfactory to
Lender the following:

(a)      this Amendment, duly executed by Borrower;   (b)      the execution and
delivery of a warrant attached hereto as Exhibit B; and   (c)      payment of a
non-refundable follow-on facility fee of $106,000 to Lender.  



2




BOS 47256662v2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower have caused this Third Amendment to Loan
and Security Agreement to be duly executed by their duly authorized officers,
respectively, as of the day and year first above written.



BORROWER:

IDENTIVE GROUP, INC.




Signature:    /s/ David Wear  Print Name:    David Wear  Title:    Chief
Financial Officer 




ACIG TECHNOLOGY CORP.




Signature:    /s/ David Wear  Print Name:    David Wear  Title:    Chief
Financial Officer 




HIRSCH ELECTRONICS LLC




Signature:    /s/ David Wear  Print Name:    David Wear  Title:    Chief
Financial Officer 




IDONDEMAND, INC.




Signature:    /s/ David Wear  Print Name:    David Wear  Title:    Chief
Financial Officer 




ROCKWEST TECHNOLOGY GROUP, INC.




Signature:    /s/ David Wear  Print Name:    David Wear  Title:    Chief
Financial Officer 




Accepted in Palo Alto, California:






LENDER:




HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Signature:    /s/ Ben Bang  Print Name:    Ben Bang  Title:    Senior Counsel 




3




BOS 47256662v2

--------------------------------------------------------------------------------